DETAILED ACTION
This office action is in response to applicant’s filing dated January 20, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of Claims
Claim(s) 1-5 and 7-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 23, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancelation of claim(s) 6.
Applicants elected without traverse 1,3-propanediol as the elected species and a formulation species with no other additional species required and a non-therapeutic cosmetic treatment process for caring for keratin material as the process species in the reply filed on February 18, 2021.  The requirement is still deemed proper.  Claim(s) 14 remains withdrawn.
Claims 1-5, 7-13, and 15-20 are presently under examination as they relate to the elected species (i) 1,3-propanediol and a non-therapeutic cosmetic treatment process for caring for keratin material.

Priority
The present application is divisional application of US Application No. 14/00,520 filed November 5, 2013, which is a national stage entry of PCT/EP12/55657 filed on March 29, 2012 which claims benefit of US Provisional Application No. 61/499,708 filed on June 22, 2011.  The present application also claims benefit of foreign priority to France 1152787 filed on April 1, 2011.  The effective filing date of the instant application is June 22, 2011. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections not Necessitated by Amendment. They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
While the examination has not been expanded beyond the elected species: 1,3-propanediol (as the organic solvent species), the following rejection is made to further prosecution with regards to the claims which read on the elected species with regard to the broader genus of "organic solvents with solubility parameters in the Hansen solubility space such that 14.5< δa<30 and 15< δd<22."
Claims 1-5, 7-10, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020) in view of Berlin et al (J Gen Chem of USSR, 1949; 19:1-10, cited in the IDS filed May 14, 2020) and Sakuta (US 7,713,520 B2).
Regarding claims 1-3, 8-10, and 13, Weidner teaches a cosmetic use of a mixture comprising zingiber officinale components and a cosmetically acceptable vehicle (claim 19); and a cosmetic composition comprising zingerone and a cosmetically acceptable vehicle (claims 1 and 2).  Weidner teaches vehicles include propane-1,2-diol and propylene glycol [104-106].  Propylene glycol reads on an organic solvent with solubility parameters in the Hansen solubility space such that 14.5 < δa < 30 and 15 < δd < 22 as evidenced by instant claim 2, which depends from and thus further limits claim 1, and lists 1,2-propylene glycol as an organic solvent.  Weidner teaches the cosmetic composition may be administered as a cream [0113].  Weidner does not teach a composition comprising the claimed compound or that the composition is formulated as a facial care cream.
Berlin teaches derivatives of zingerone (title); and teaches 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (I) is a homologue of zingerone (page 1, 2nd and 3rd paragraphs):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The structure for Zingerone is
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, while this is not identical to the claimed compound 
    PNG
    media_image3.png
    93
    181
    media_image3.png
    Greyscale
, it is noted that these compounds are homologs of each other and the only difference is a CH2 group.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to make and use the claimed compounds in a cosmetic composition with a reasonable expectation of success, absent factual evidence to the contrary.
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

The motivation to make a composition with the instantly claimed compounds derives from the expectation that structurally similar compounds such as positional isomers would In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.
With regard to the limitation directed to wherein the composition is in the form of a facial care cream, the combination of Weidner and Berlin suggest a cosmetic cream composition comprising the claimed compound and propylene glycol.  The cited references do not explicitly teach the cosmetic cream composition is formulated as a facial cream.  However,  Sakuta teaches a cosmetic composition  comprising components commonly used in cosmetics including a moisture retention agent and skin beautifying components (col 15, lines 58-66); a moisture retention agent includes propylene glycol (col 16, lines 17-18) and a beautifying agent includes zingerone (col 16, lines 42-48).  Moreover, Sakuta teaches cosmetics include skincare cosmetics such as milky lotions, cream, cleansing, facial pack formulas, oil liquid, massage cream, essence lotion, facial washes, deodorants, hand cream, and lip cream; makeup products such as makeup base, makeup powder, liquid foundation, oily foundation, cheek colors, eye shadow, eyeliner, eyebrow, and lipsticks; hair care products such as shampoos, rinses, treatment and hair-setting agents; antiperspirants; UV-ray protective cosmetics such as sun screen lotions and sunscreen cream (col 8, lines 7-13).  It would have been prima facie obvious 

Regarding the mass ratio of instant claims 1 and 18-20, the cited art does not explicitly teach the organic solvent and Compound I are in a solvent/compound I mass ratio of less than or equal to 10.  However, as set forth above, it would be obvious to utilize the amounts of glyceryl monostearate (e.g. 2.0%) as a starting point for optimizing the amount of propane-1,2-diol which is equivalent to 1,2-propylene glycol and to utilize the amount of Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point for optimizing the amount of Compound I (e.g. 2.5%).  An amount of 2.0% of 1,2 propylene glycol and an amount of 2.5% of Compound I would give a composition with a solvent/Compound ratio of 0.8 which is less than or equal to 10.  It would be obvious to one of ordinary skill in the art to utilize the ratio of solvent/ Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point to optimize the ratio of solvent/Compound I, based on the fact that the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 1-3, 8-10, 13, and 18-20 with a reasonable expectation of success.

Regarding claim 7, Weidner teaches the compositions can be formulated in the form of emulsions [0113].  Weidner does not explicitly teach a composition in the form of a water-in-oil or oil-in-water emulsion, however all emulsions are either water-in-oil or oil-in-water.  It would have been obvious to one of ordinary skill in the art to formulate the composition comprising Compound I and propylene glycol rendered obvious by the cited in the form of an emulsion as suggested by Weidner, since the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties and thus could be formulated in similar compositions formulations such as emulsions, resulting in the method of claim 7 with a reasonable expectation of success.

Regarding claims 4 and 15, Weidner teaches glyceryl monostearate and propane-1,2-diol are alternatively useful vehicles that can be included in the composition and teaches a cosmetic composition comprising an extract of Zingiber Officinale Roscoe and glyceryl monostearate, wherein glyceryl monostearate is in the amount of 2.0% [0118].  It would be obvious to one of ordinary skill in the art to utilize the amount of glyceryl monostearate as a 

Regarding claims 5, 16, and 17, Weidner teaches the weight percentage (w/w) of Zingiber officinale Roscoe or parts thereof of ran extract or component thereof in the composition (includes zingerone) is typically at least at least 0.1 %, such as at least, 0.2%, e.g. at least 0.3%, at least 0.5%, at least 0.75%, at least 1.0%, at least 1.5%, such as at least 2.0%, e.g. at least 2.5%, at least 3.0%, at least 4.0%, at least 5.0%, at least 10.0%, such as at least 20.0%, e.g. at least 30.0% [0084], and teaches a composition comprising 2.5% of an extract of Zingiber officinale Roscoe [0118].  It would be obvious to one of ordinary skill in the art to utilize the amount of Zingiber officinale Roscoe or parts and component thereof such as zingerone as a starting point for optimizing the amount of Compound I, based on the fact that the prior art establishes that Compound I is a known homologue of zingerone and compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Taken together, all this would result in the method of claims 4, 5, and 15-17 with a reasonable expectation of success.


Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020) in view of Berlin et al (J Gen Chem of USSR, 1949; 19:1-10, cited in the IDS filed May 14, 2020) and Sakuta (US 7,713,520 B2) as applied to claims  1-5, 7-10, 13, and 15-20, and further in view of Belcher et al (Cosmetics & Toiletries, 2010; 125(5):81-86, published May 2010, cited in the IDS filed May 14, 2020).
The combination of Weidner, Berlin, and Sakuta suggest all the limitations of claims 11-12 (see 103 rejection above) except the cited art does not teach the organic solvent is the elected species, 1,3-propanediol.  
However, Belcher et al teaches propylene glycol (PG) is a substance structurally similar to 1,3-propanediol (PDO) (1st page, left, 1st paragraph); propylene glycol has widespread use and distribution in personal care products-but it also has a history of some dermal irritation and to a lesser extent, sensitization (page 81, left, 1st paragraph).  Belcher et al teaches PG and PDO are different molecules that have similar structures and physicochemical properties; human repeat-insult patch test (RIPT) dermal studies suggest that PG may be more likely to cause skin reactions than PDO; factors that may influence this difference in response include chemical structure and the extent and nature of exposure; it has been hypothesized that dipole moment may influence skin irritation responses, which could provide one explanation for this difference since PDO and PG have different dipole moments—the PDO molecule having greater flexibility (3rd page, 3rd column).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute 1,3-propanediol for propylene glycol as the aqueous . 
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.



Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 15 of copending Application No. 16/758,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a non-therapeutic cosmetic treatment process for caring for and/or making up and/or cleansing keratin materials comprising applying to the a < 30 and 15 < 8d < 22.
The copending claims are directed to a composition comprising an aqueous phase, 1,3-propanediol and a ketone compound of formula (I) (claim 1), wherein the compound of formula (I) is the claimed compound (claim 3), wherein the amounts of Compound (I) overlap the instantly claimed amounts (claim 4) and the amounts of the solvent overlap the instantly claimed amounts (claim 5) for use in a process for the non-therapeutic cosmetic treatment of keratin materials comprising the application to said keratin materials.  It would have been obvious to one of ordinary skill in the art to select the claimed compound as the compound of Formula (I) since the claimed compound is explicitly exemplified to arrive at the method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues:
This rejection is not tenable since the present application has an earlier filing date than that of Application 16/758,543.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.


Conclusion
Claims 1-7 and 9-24 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628